UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7253


MICHAEL ANTONIO LIVERMAN,

                  Plaintiff - Appellant,

             v.

GENE JOHNSON, Director, Virginia Department of Corrections;
DORIS L. EWING, Court Legal, Manager; HELEN FAHEY, Virginia
Parole Board, Chairman Manager,

                  Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:07-cv-00344-JRS)


Submitted:    November 5, 2008              Decided:   March 16, 2009


Before KING, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Antonio Liverman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Michael Antonio Liverman appeals the district court’s

order   adopting       the    magistrate   judge’s    recommendation    and

dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915(e)(2) (2000).         We have reviewed the record and find no

reversible error.        Accordingly, we affirm the district court’s

final order.          See Liverman v. Johnson, No. 3:07-cv-00344-JRS

(E.D.   Va.    June    12,   2008).   We   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                    AFFIRMED




                                      2